Citation Nr: 1549469	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  10-05 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for fibromyalgia, claimed as upper extremity tingling and numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The instant matter was previously before the Board in March 2015, at which time the Board denied entitlement to service connection for fibromyalgia.  In that decision, the Board also denied an increased rating for C6-C7 cervical spine disc bulge, increased disability ratings for the Veteran's chronic headache disability, and service connection for a chronic neck muscle spasm disorder is denied.  In April 2015, the Veteran submitted a statement referencing the Board's March 2015 decision and stating: "This is my formal request to appeal this claim."  In July 2015, the Appeals Management Center (AMC) received from the Veteran a VA Form 21-0958 (Notice of Disagreement) dated in April 2015, wherein she again referenced the matters decided by the Board in March 2015 and indicated her disagreement with the Board decision.  Also in April 2015, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  To the extent that the Veteran initially pursued an appeal as to all issues addressed by the Board in its March 2015 decision, as discussed in the parties' October 2015 Joint Motion for Partial Remand (Joint Motion), the Veteran decided to not "further pursue an appeal of the Board's denial of her claims for entitlement to a disability rating in excess of twenty percent for a C6-C7 cervical spine disc bulge from May 5, 2008, and, for a chronic headache disability, ten percent from May 5, 2008 to February 2, 2009, and thirty percent from February 3, 2009," and to not further "pursue her claim for entitlement to service connection for a neck muscle spasm disorder."  Given the parties' Joint Motion and the fact that there is no authority to allow for the Veteran to file an NOD as to a Board decision, the Board finds that no further action is necessary with regard to the other three matters denied by the Board in March 2015.

The Board notes also that in the NOD received by the AMC, the Veteran refers to having filed a claim of service connection for insomnia.  A review of the record shows that on July 28, 2014, the Veteran filed a VA Form 21-526b (Veteran's Supplemental Claim for Compensation) wherein she indicated her desire to seek service connection for fibromyalgia and secondary service connection for insomnia.  As discussed in the Board's March 2015 decision, the Veteran's appeal as to the issue of service connection for upper extremity tingling and numbness was re-characterized as service connection for fibromyalgia, claimed upper extremity tingling and numbness.  The Veteran's claim of service connection for insomnia was not, however, addressed, and it does not appear as though the most recent claim has been adjudicated by the agency of original jurisdiction (AOJ), although development has been undertaken and in June 2015 the Veteran was afforded a VA examination in connection with her claim.  In this regard, the Board points out that a claim of service connection for insomnia was previously denied by the RO in October 2009.  In a VA Form 9 dated in January 2010, the Veteran references her claim for insomnia; however, no statement of case (SOC) addressing that issue had been provided.  Then, in May 2012, the RO found that new and material evidence sufficient to reopen a claim of service connection for insomnia had not been submitted.  Also of record is a July 2013 supplemental statement of the case (SSOC) that includes the issue of service connection for insomnia.  It is unclear to the Board why this SSOC was issued.  Notably, however, there is not a valid substantive appeal that would bestow upon the Board jurisdiction to, at this point, adjudicate the Veteran's claim of service connection for insomnia.  The matter is therefore referred to the AOJ for appropriate action.  If service connection for insomnia is deemed warranted, the AOJ should consider in assigning an effective date for that grant whether the Veteran's original claim for such, filed in May 2009, has remained pending since that time, to include consideration of whether the January 2010 VA Form 9 can be considered an NOD as to the October 2009 denial of the Veteran's claim, as well as the effect of the other adjudicative actions that have been taken since that time concerning the issue of entitlement to service connection for insomnia.

Lastly, the Board notes that in October 2015, the Veteran filed an NOD as to the AOJ's computation of her VA benefits payments and amount of benefits previously withheld as recoupment of her severance pay.  In correspondence dated on November 3, 2015, written in response to a congressional inquiry, the RO stated that the Veteran's appeal "is currently in the Decision Review Officer (DRO) queue."  Accordingly, because the post-decision review process has begun on this matter in an attempt to resolve the matter, it is not yet ripe for appellate review.  


REMAND

As noted above, the instant matter was previously before the Board in March 2015, at which time the Board denied entitlement to service connection for fibromyalgia.  Thereafter, the Veteran filed an appeal to the Court.  In October 2015, the Veteran's then representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision insofar as it had denied service connection for fibromyalgia and remand the case, which motion was granted by the Court that same month.  The basis for the Joint Motion included the Board's failure to provide sufficient reasons and bases for its determination that VA's duty to provide the Veteran with a medical examination in connection with her claim of service connection for fibromyalgia had not been triggered.  Specifically, the parties noted that in concluding that the Veteran was not entitled to a VA examination because there was no evidence of in-service symptoms that could relate to fibromyalgia, to include evidence of upper extremity numbness or tingling in service, the Board failed to acknowledge that an April 2000 medical record contained a finding of numbness and tingling of the left wrist and hand. 

In the instant case, the evidence shows that the Veteran has been diagnosed as having fibromyalgia.  Indeed, private medical records from H.A.C. dated in 2011 show that the Veteran presented with complaints of numbness and tingling in the hands, that was later diagnosed as fibromyalgia.  A January 11, 2012, VA treatment record also includes a diagnosis of fibromyalgia and notes that the Veteran's fibromyalgia pain generally resides in her upper extremities, bilaterally, from her shoulders to her fingertips.  At that time, the Veteran reported that her symptoms began in 1998 after she was involved in a motor vehicle accident, but had flared up after the birth of her son.  

A review of the record shows that the Veteran was afforded a QTC physical examination on April 4, 2000.  At that time, she reported having been involved in a motor vehicle accident in December 1998 and stated that she thereafter development arthritis in her left wrist.  She reported having radiating pain from the forearm to the wrist, as well as tingling in her left hand and fingers.  A medical record dated in May 1999 also notes an impression of myofascial pain with scalene trigger points.  Also, in April 2015, the Veteran submitted copies of medical records dated during service showing complaints of radiating right forearm pain in December 1998 and complaints of recurrent left wrist pain in July 1999, alleged to have begun after her motor vehicle accident.  At that time, the impression was post-traumatic arthritis.  The Veteran's service treatment records also document that she was involved in a motor vehicle accident in December 1998.

Given this evidence, the Board finds that the matter must be remanded for the Veteran to be afforded a comprehensive VA examination to evaluate the complete nature of her fibromyalgia.  This is so because the evidence raises a question as to whether the symptoms reported in service were initial manifestations of the Veteran's later-diagnosed fibromyalgia, or whether the Veteran's fibromyalgia is otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (duty to provide medical examination is triggered by evidence a current disability; an event, injury, or disease that occurred in service; and an indication that the disability may be associated with the veteran's service).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Schedule the Veteran for an examination with an appropriate specialist to determine whether the Veteran has fibromyalgia that began in or is otherwise attributable to service.  The claims folder must be provided to and reviewed by the examiner as part of the examination.  All necessary testing should be completed and the results of any testing should be included in the examination report. 

The examiner should then provide an opinion as to whether it is at least as likely as not the Veteran's diagnosed fibromyalgia had its onset in service, or is otherwise etiologically related the Veteran's period of active military duty.  In so opining, the examiner is requested to consider whether the Veteran's fibromyalgia is post-traumatic fibromyalgia resulting from her involvement in the December 1998 motor vehicle accident.  The examiner should also consider the Veteran's in-service complaints of wrist and radiating upper extremity pain noted during her period of active military service and discuss why or why not such symptoms can be considered the first manifestations of fibromyalgia.

Regardless of whether any opinion is favorable or negative, the examiner must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion. The examiner must also consider and discuss the Veteran's lay statements regarding the onset and continuity of all symptoms capable of lay observation. 

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for fibromyalgia.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



